In re Brown, Bridgett Elaine; Cortello, Glenn; Brewer, Michael; Williams, Blane Gerard; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Rapides, 9th Judicial District Court Div. B, Nos. 272195-001, 272136-002, 272060-001, 272027-001, 272225-001, 272210-001, 272387-002, 272483-002; to the Court of Appeal, Third Circuit, No. KW 04-00456.
Stay lifted. Writ denied.
CALOGERO, C.J., would grant and remand for evidentiary hearing.
*788KIMBALL, J., would grant ánd remand for evidentiary hearing.
WEIMER, J., would grant and remand for evidentiary hearing.